This matter is before the court on Dwayne C. Bickham's appeal from an order overruling his "motion for modification of sentence pursuant to Senate Bill 2."  The record indicates that on August 11, 1986, Bickham was sentenced on five counts of aggravated robbery with two firearm specifications and on one count of rape. See termination entry of August 15, 1986.
The trial court overruled the motion for the reason that Senate Bill 2, effective July 1, 1996, is not to be applied retroactively to Bickham's sentences.
The trial court overruled Bickham's motion for resentencing in three separate orders entered on three separate dates.  Appeal has been prosecuted from the most recent order, which was entered April 30, 1997.
The notice of appeal from that order was filed June 4, 1997. Accordingly, this appeal must be dismissed as untimely.  See App.R. 4(A).
Regardless of the timeliness of Bickham's appeal, were we to consider the appeal on the merits, we would sustain the judgment of the trial court.  In essence, Bickham claims that the trial court erred in refusing to resentence him pursuant to Senate Bill 2. However, this court has repeatedly held that the new sentencing scheme established in Senate Bill 2 does not apply to offenses committed prior to July 1, 1996.  See State v. Tock (Feb. 6, 1998), Greene App. No. 97 CA 52, and opinions cited therein.
This appeal is hereby dismissed as untimely.
SO ORDERED.
  __________________________________ FREDERICK N. YOUNG, Presiding Judge
  __________________________________ WILLIAM H. WOLFF, JR., Judge
  __________________________________ THOMAS J. GRADY, Judge
Copies mailed to:
Cheryl A. Ross
Dwayne C. Bickham
Hon. Mary E. Donovan